NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas              956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                          October 29, 2015

      Hon. Giselle Horton                          Hon. Ariel Payan
      Assistant Travis County Attorney             The Law Offices of Ariel Payan
      PO Box 1748                                  1012 Rio Grande
      Austin, TX 78767-1748                        Austin, TX 78701
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Hon. David A. Escamilla
      County Attorney
      Travis County Courthouse
      P. O. Box 1748
      Austin, TX 78767-1748
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00090-CR
      Tr.Ct.No. C1CR-11-221292
      Style:    Jason Harding v. The State of Texas



              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: Hon. Dana DeBeauvoir, Travis County District Clerk (DELIVERED VIA E-MAIL)
           Hon. Billy Ray Stubblefield, Presiding Judge, Third Administrative Judicial
           Region (DELIVERED VIA E-MAIL)